Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-12, 14-15, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Linde et al (DE102004048475 A1) hereinafter Linde.
Regarding Claim 1 Linde teaches (Fig 3) a power system (Fig 3) for a work machine (Fig 3), the power system (Fig 3) comprising- a power-split continuously variable transmission (5) for propulsion of the work machine. and a hydraulic system (Fig 3) for work hydraulics, the power-split continuously variable transmission (5) having a hydrostatic branch (Fig 3) and a mechanical branch (6) , the hydrostatic branch (Fig 3) comprising a first hydraulic machine (18) and a second hydraulic machine (19) , charactcrizcd in that wherein: the hydrostatic branch (Fig 3) comprises a first control valve (23, right valve of Fig 3) fluidly connected to the first hydraulic machine (18) and to the second hydraulic machine (19) for controlling the a flow of hydraulic fluid between the first hydraulic machine (18) and the second hydraulic machine (19), and the hydraulic system (Fig 3) comprises at least one hydraulic actuator (12) fluidly connected to a first port (Fig 3) of the first hydraulic machine (Fig 3), and a second control valve (23, left valve of fig 3) for controlling the flow of hydraulic fluid to said at least one hydraulic actuator (12) (fig 3).
Regarding Claim 5 Linde teaches (Fig 3) wherein the power system (Fig 3) comprises a hydraulic line (Fig 3) extending from the first control valve (23, right valve of Fig 3) to a second port (Fig 3) of the first hydraulic machine (18) (Fig 3).
Regarding Claim 6 Linde teaches (Fig 3) wherein the first hydraulic machine (18) has a pump function (Fig 3).
Regarding Claim 7 Linde teaches (Fig 3) wherein the second hydraulic machine (19) has a motor function (Fig 3).
Regarding Claim 8 Linde teaches (Fig 3) wherein the first hydraulic machine (18) is a combined hydraulic motor and pump (Fig 3).
Regarding Claim 9 Linde teaches (Fig 3) wherein the second hydraulic machine (19) is a combined hydraulic motor and pump (Fig 3).
Regarding Claim 10 Linde teaches (Fig 3) wherein the first hydraulic machine (18) enables hydraulic flow in two opposite directions (Fig 3).
Regarding Claim 11 Linde teaches (Fig 3) wherein the second hydraulic machine (19) enables hydraulic flow in two opposite directions (Fig 3).
Regarding Claim 12 Linde teaches (Fig 3) wherein the first hydraulic machine (18) has a variable displacement (Fig 3).
Regarding Claim 14 Linde teaches (Fig 3) wherein the second hydraulic machine (19) has a variable displacement (Fig 3).
Regarding Claim 15 Linde teaches (Fig 3) wherein said at least one hydraulic actuator (12) is arranged for lifting or tilting an implement of the work machine (par.0019).
Regarding Claim 17 Linde teaches (Fig 3) wherein the power system (Fig 3) comprises a drive source (2), for driving the power-split continuously variable transmission (5) and/or the hydraulic system (Fig 3).
Regarding Claim 18 Linde teaches (Fig 3) wherein the hydraulic system (Fig 3) is a flow controlled hydraulic system (Fig 3).
Regarding Claim 20 Linde teaches (Fig 3) A work machine comprising the power system (20, 20b) according to claim 1 (Fig 3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Linde in view of  Mann et al. (US 4,581,949) hereinafter Mann.
Regarding Claim 13 Linde teaches (Fig 3) wherein the second hydraulic machine (19) having variable displacement. Linde is silent regarding the second hydraulic machine being a fixed displacement type.
However Mann discloses a hydraulic driving machine comprising a pump (18) supplying fluid to a fixed displacement motor (22) via valve (28) (Fig 2).
Therefore, since both Linde and Mann are in the same field of art and both teach known hydraulic machines that are used in a driving circuit, it would have been obvious to one of ordinary skill in the art to have replaced one hydraulic machine for the other to achieve a predictable result of forming a fixed displacement type hydraulic actuator for propelling the power system. Such a modification can be done with reasonable expectation of success. 
Allowable Subject matter:
Claims 2-4, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804.  The examiner can normally be reached on M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathaniel E. Wiehe can be reached on 571-272-8648.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABIY TEKA/               Primary Examiner, Art Unit 3745